Exhibit 10.1
EXECUTION VERSION
Credit Suisse Capital LLC
c/o Credit Suisse Securities (USA) LLC
Eleven Madison Avenue
New York, NY 10010

     

To: Wyndham Worldwide Corporation
  May 13, 2009


      22 Sylvan Way Parsippany, NY 07054
Attention:
  Vice President, Treasury
Telephone No.:
  (973) 753-7703
Facsimile No.:
  (973) 753-6730

Re: Call Option Transaction
     The purpose of this letter agreement (this “Confirmation”) is to confirm
the terms and conditions of the call option transaction entered into between
Credit Suisse Capital LLC (“Dealer”), represented by Credit Suisse Securities
(USA) LLC (“Agent”) as its agent, and Wyndham Worldwide Corporation
(“Counterparty”) as of the Trade Date specified below (the “Transaction”). This
letter agreement constitutes a “Confirmation” as referred to in the Agreement
specified below. This Confirmation shall replace any previous agreements and
serve as the final documentation for this Transaction.
     The definitions and provisions contained in the 2002 ISDA Equity
Derivatives Definitions (the "Equity Definitions”), as published by the
International Swaps and Derivatives Association, Inc. (“ISDA”) are incorporated
into this Confirmation. In the event of any inconsistency between the Equity
Definitions and this Confirmation, this Confirmation shall govern. Certain
defined terms used herein have the meanings assigned to them in the Indenture
dated as of November 20, 2008 (the “Base Indenture”), as supplemented by a
Second Supplemental Indenture thereto (the “Supplemental Indenture”) to be dated
May 19, 2009, between Counterparty and U.S. Bank National Association, as
trustee (as so supplemented, the “Indenture”) relating to the USD 200,000,000
principal amount of Convertible Senior Notes due 2012, (the “Convertible Notes”
and each USD 1,000 principal amount of Convertible Notes, a “Convertible Note”)
issued by Counterparty. In the event of any inconsistency between the terms
defined in the Indenture and this Confirmation, this Confirmation shall govern.
The parties acknowledge that this Confirmation is entered into on the date
hereof with the understanding that (i) definitions set forth in the Indenture
that are also defined herein by reference to the Indenture and (ii) sections of
the Indenture that are referred to herein will conform to the descriptions
thereof in the Prospectus dated November 25, 2008, as supplemented by the
Prospectus Supplement dated May 13, 2009 (as so supplemented, the “Prospectus”)
relating to the Convertible Notes. If any such definitions in the Indenture or
any such sections of the Indenture differ from the descriptions thereof in the
Prospectus, the descriptions thereof in the Prospectus will govern for purposes
of this Confirmation. The parties further acknowledge that the Supplemental
Indenture section numbers used herein are based on the draft of the Supplemental
Indenture last reviewed by Dealer as of the date of this Confirmation, and if
any such section numbers are changed in the Supplemental Indenture as executed,
the parties will amend this Confirmation in good faith to preserve the intent of
the parties. For the avoidance of doubt, references to the Indenture herein are
references to the Indenture as in effect on the date of its execution and if the
Indenture is amended following its execution, any such amendment will be
disregarded for purposes of this Confirmation unless the parties agree otherwise
in writing.
     Each party is hereby advised, and each such party acknowledges, that the
other party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.
1. This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Counterparty had executed an agreement in such form (but without
any Schedule except for

 



--------------------------------------------------------------------------------



 



the election of the laws of the State of New York as the governing law) on the
Trade Date. In the event of any inconsistency between provisions of that
Agreement and this Confirmation, this Confirmation will prevail for the purpose
of the Transaction to which this Confirmation relates. The parties hereby agree
that no Transaction other than the Transaction to which this Confirmation
relates shall be governed by the Agreement.
2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

     
General Terms:
   
 
   
Trade Date:
  May 13, 2009 
 
   
Effective Date:
  The third Exchange Business Day immediately prior to the Premium Payment Date.
 
   
Option Style:
  “Modified American”, as described under “Procedures for Exercise” below
 
   
Option Type:
  Call
 
   
Buyer:
  Counterparty
 
   
Seller:
  Dealer
 
   
Shares:
  The common stock of Counterparty, par value USD 0.01 per Share (Exchange
symbol “WYN”)
 
   
Number of Options:
  200,000; provided that the Number of Options shall be automatically increased
as of the date of exercise by Credit Suisse Securities (USA) LLC, J.P. Morgan
Securities Inc., Citigroup Global Markets Inc. and Merrill Lynch, Pierce, Fenner
& Smith Incorporated (the “Representatives”), as representatives of the
Underwriters (as defined in the Underwriting Agreement), of their option
pursuant to Section 2(b) of the Underwriting Agreement (the “Underwriting
Agreement”) dated as of May 13, 2009 between Counterparty and the
Representatives, by a number of Options (the “Additional Options”) equal to the
aggregate principal amount of Convertible Notes issued pursuant to such exercise
(such Convertible Notes, the “Additional Convertible Notes”) divided by USD
1,000. For the avoidance of doubt, the Number of Options outstanding shall be
reduced by each exercise of Options hereunder. In no event will the Number of
Options be less than zero.
 
   
Applicable Percentage:
  30% 
 
   
Option Entitlement:
  As of any date, a number equal to the Applicable Percentage multiplied by the
Conversion Rate as of such date (as defined in the Supplemental Indenture, but
without regard to any adjustments to the Conversion Rate pursuant to
Section 4.05(g) or (h) or to Section 4.07 of the Supplemental Indenture), for
each Convertible Note.
 
   
Strike Price:
  USD 12.7320

2



--------------------------------------------------------------------------------



 



     
Premium:
  USD 10,860,000 (Premium per Option USD 181.0000); provided that if the Number
of Options is increased pursuant to the proviso to the definition of “Number of
Options” above, an additional Premium equal to the product of the number of
Additional Options and the Premium per Option shall be paid on the Additional
Premium Payment Date.
 
   
Premium Payment Date:
  May 19, 2009
 
   
Additional Premium Payment Date:
  The closing date for the purchase and sale of the Additional Convertible
Notes.
 
   
Exchange:
  The New York Stock Exchange
 
   
Related Exchange(s):
  All Exchanges
 
   
Procedures for Exercise:
   
 
   
Exercise Period(s):
  Notwithstanding anything to the contrary in the Equity Definitions, an
Exercise Period shall occur with respect to an Option hereunder only if such
Option is an Exercisable Option (as defined below) and the Exercise Period shall
be, in respect of any Exercisable Option, the period commencing on, and
including, the relevant Conversion Date and ending on, and including, the
Scheduled Valid Day immediately preceding the first day of the relevant
Settlement Averaging Period in respect of such Conversion Date; provided that in
respect of Exercisable Options relating to Convertible Notes for which the
relevant Conversion Date occurs on or after February 1, 2012, the final day of
the Exercise Period shall be the Scheduled Valid Day immediately preceding the
Expiration Date.
 
   
Conversion Date:
  With respect to any conversion of Convertible Notes, the date on which the
Holder (as such term is defined in the Supplemental Indenture) of such
Convertible Notes satisfies all of the requirements for conversion thereof as
set forth in Section 4.02(b) of the Supplemental Indenture; provided that in no
event shall a Conversion Date be deemed to occur hereunder (and no Option shall
be deemed to be an Exercisable Option) with respect to any Convertible Note
surrendered for conversion in respect of which Counterparty elects to designate
a financial institution for exchange in lieu of conversion pursuant to
Section 4.04 of the Supplemental Indenture, and such financial accepts such
Convertible Note (regardless of whether such financial institution delivers any
amounts due in respect of such Convertible Note, or whether such Convertible
Note is resubmitted to Counterparty for conversion following a failure by such
financial institution to deliver any such amounts or otherwise).

3



--------------------------------------------------------------------------------



 



     
Exercisable Options:
  In respect of any Exercise Period, the number of Convertible Notes surrendered
to Counterparty for conversion on the first day of such Exercise Period (the
“Related Convertible Notes” for such Exercisable Options). Notwithstanding the
foregoing, in no event shall the number of Exercisable Options exceed the Number
of Options.
 
   
Expiration Time:
  The Valuation Time
 
   
Expiration Date:
  May 1, 2012, subject to earlier exercise.
 
   
Multiple Exercise:
  Applicable, as described under Exercisable Options above.
 
   
Automatic Exercise:
  Applicable; and means that in respect of an Exercise Period, a number of
Options not previously exercised hereunder equal to the number of Exercisable
Options shall be deemed to be exercised on the final day of such Exercise Period
for such Exercisable Options; provided that such Options shall be deemed
exercised only to the extent that Counterparty has provided a Notice of Exercise
to Dealer.
 
   
Notice of Exercise:
  Notwithstanding anything to the contrary in the Equity Definitions, in order
to exercise any Exercisable Options, Counterparty must notify Dealer in writing
before 5:00 p.m. (New York City time) on the Scheduled Valid Day prior to the
scheduled first day of the Settlement Averaging Period for the Exercisable
Options being exercised of (i) the number of such Options, and (ii) the
scheduled first day of the Settlement Averaging Period and the scheduled
Settlement Date; provided that in respect of Exercisable Options with Related
Convertible Notes with a Conversion Date occurring on or after February 1, 2012,
such notice may be given on or prior to the Scheduled Valid Day immediately
preceding the Expiration Date and need only specify the number of such
Exercisable Options.
 
   
Valuation Time:
  At the close of trading of the regular trading session on the Exchange;
provided that if the principal trading session is extended, the Calculation
Agent shall determine the Valuation Time in its reasonable discretion.
 
   
Market Disruption Event:
  Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety by
the following:
 
   
 
  “‘Market Disruption Event’ means in respect of a Share, (i) a failure by the
primary United States national or regional securities exchange or market on
which Shares are listed or admitted to trading to open for trading during its
regular trading session or (ii) the occurrence or existence prior to 1:00 p.m.
(New York City time) on any Scheduled Valid Day for the Shares for more than one
half-hour period in the aggregate during regular

4



--------------------------------------------------------------------------------



 



     
 
  trading hours of any suspension or limitation imposed on trading (by reason of
movements in price exceeding limits permitted by the relevant stock exchange or
otherwise) in the Shares or in any options, contracts or future contracts
relating to the Shares.”
 
   
Settlement Terms:
   
 
   
Settlement Method:
  Cash Settlement
 
   
Cash Settlement:
  In respect of any Exercisable Option exercised or deemed exercised hereunder,
in lieu of Section 8.1 of the Equity Definitions, Dealer will pay to
Counterparty, on the relevant Settlement Date, the Option Cash Settlement Amount
in respect of such Exercisable Option. In no event will the Option Cash
Settlement Amount be less than zero.
 
   
Option Cash Settlement Amount:
  In respect of any Exercisable Option exercised or deemed exercised, an amount
in cash equal to the sum of the quotients, for each Valid Day during the
Settlement Averaging Period for such Exercisable Option, of (A) (x) the Option
Entitlement on such Valid Day multiplied by (y) the Relevant Price on such Valid
Day less the Strike Price, divided by (B) the number of Valid Days in the
Settlement Averaging Period; provided that if the calculation contained in
clause (y) above results in a negative number, such number shall be replaced
with the number “zero”.
 
   
Valid Day:
  A day on which (i) trading in the Shares generally occurs on the Exchange or,
if the Shares are not then listed on the Exchange, on the principal other United
States national or regional securities exchange on which the Shares are then
listed or, if the Shares are not then listed on a United States national or
regional securities exchange, on the principal other market on which the Shares
are then traded and (ii) there is no Market Disruption Event. If the Shares are
not so listed or traded, “Valid Day” means a Business Day.
 
   
Scheduled Valid Day:
  A day on which trading in the Shares is scheduled to occur on the principal
United States national or regional securities exchange or market on which the
Shares are listed or admitted for trading. If the Shares are not so listed or
admitted for trading, “Scheduled Valid Day” means a Business Day.
 
   
Business Day:
  Any day other than a Saturday, a Sunday or a day on which the Federal Reserve
Bank of New York is authorized or required by law or executive order to close or
be closed.
 
   
Relevant Price:
  On any Valid Day, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page WYN.N <equity> AQR (or any
successor thereto) in respect of

5



--------------------------------------------------------------------------------



 



     
 
  the period from the scheduled opening time of the Exchange to the Scheduled
Closing Time of the Exchange on such Valid Day (or if such volume-weighted
average price is unavailable, the market value of one Share on such Valid Day,
as determined by the Calculation Agent using a volume-weighted method).
 
   
Settlement Averaging Period:
  For any Exercisable Option, (x) if Counterparty has delivered, in accordance
with the terms set forth above, a Notice of Exercise to Dealer with respect to
such Exercisable Option with a Conversion Date occurring prior to February 1,
2012, the thirty (30) consecutive Valid Day period beginning on, and including,
the second Scheduled Valid Day immediately following such Conversion Date, or
(y) if Counterparty has delivered, in accordance with the terms set forth above,
a Notice of Exercise to Dealer with respect to such Exercisable Option with a
Conversion Date occurring on or after February 1, 2012, the thirty
(30) consecutive Valid Day period beginning on, and including, the thirty-second
(32nd) Scheduled Valid Day immediately prior to the Expiration Date.
 
   
Settlement Date:
  For any Exercisable Option, the date cash will be paid under the terms of the
Indenture with respect to the conversion of the Related Convertible Notes for
such Exercisable Option, but in no event earlier than the third Business Day
immediately following the final Valid Day of the Settlement Averaging Period.
 
   
Settlement Currency:
  USD
 
   
3. Additional Terms applicable to the Transaction:
   
 
   
  Adjustments applicable to the Transaction:
   
 
   
  Potential Adjustment Events:
  Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means an occurrence of any event or condition, as set forth in
Section 4.05 of the Supplemental Indenture that would result in an adjustment to
the Conversion Rate of the Convertible Notes; provided that in no event shall
there be any adjustment hereunder as a result of an adjustment to the Conversion
Rate pursuant to Section 4.05(g) or (h) or Section 4.07 of the Supplemental
Indenture.
 
   
  Method of Adjustment:
  Calculation Agent Adjustment, and means that, notwithstanding Section 11.2(c)
of the Equity Definitions, upon any adjustment to the Conversion Rate of the
Convertible Notes pursuant to the Supplemental Indenture (other than
Section 4.05(g) and (h) and Section 4.07 of the Supplemental Indenture), the
Calculation Agent will make a corresponding adjustment to any one or more of the
Strike Price, Number of Options, Option Entitlement and any other variable
relevant to the exercise, settlement or payment for the Transaction.

6



--------------------------------------------------------------------------------



 



     
Extraordinary Events applicable to the Transaction:
   
 
   
Merger Events:
  Applicable; provided that notwithstanding Section 12.1(b) of the Equity
Definitions, a “Merger Event” means the occurrence of any event or condition set
forth in the definition of “Merger Event” in Section 4.08 of the Supplemental
Indenture.
 
   
Tender Offers:
  Applicable; provided that notwithstanding Section 12.1(d) of the Equity
Definitions, a “Tender Offer” means the occurrence of any event or condition set
forth in Section 4.05(e) of the Supplemental Indenture.
 
   
Consequence of Merger Events/ Tender Offers:
  Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions, upon
the occurrence of a Merger Event or a Tender Offer, the Calculation Agent shall
make a corresponding adjustment in respect of any adjustment under the
Supplemental Indenture to any one or more of the nature of the Shares, Strike
Price, Number of Options, Option Entitlement and any other variable relevant to
the exercise, settlement or payment for the Transaction; provided, however, that
such adjustment shall be made without regard to any adjustment to the Conversion
Rate as set forth in Section 4.07 of the Supplemental Indenture; provided
further that if, with respect to a Merger Event or a Tender Offer, (i) the
consideration for the Shares includes (or, at the option of a holder of Shares,
may include) shares of an entity or person not organized under the laws of the
United States, any State thereof or the District of Columbia or (ii) the
Counterparty to the Transaction following such Merger Event or Tender Offer,
will not be the Issuer following such Merger Event or Tender Offer, then
Cancellation and Payment (Calculation Agent Determination) shall apply.
 
   
Nationalization, Insolvency or Delisting:
  Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.
 
   
Additional Disruption Events:
   
 
   
Change in Law:
  Applicable; provided that Section 12.9(a)(ii)(X) of the Equity Definitions is
hereby amended by replacing the word “Shares” with the phrase “Hedge Positions.”
 
   
Failure to Deliver:
  Applicable

7



--------------------------------------------------------------------------------



 



     
Hedging Party:
  Dealer for all applicable Additional Disruption Events
 
   
Determining Party:
  For all applicable Extraordinary Events, Dealer
 
   
Non-Reliance:
  Applicable
 
   
Agreements and Acknowledgements Regarding Hedging Activities:
  Applicable
 
   
Additional Acknowledgments:
  Applicable
 
   
4. Calculation Agent:
  Dealer
 
   
5. Account Details:
   

                  (a)   Account for payments to Counterparty:
 
   
 
      Bank:   JPMorgan Chase Bank, New York, NY
 
      ABA#:    021000021
 
      Acct Name:   WHG Hospitality, Inc.
 
      Acct No.:    304656429
 
                (b)   Account for payments to Dealer:
 
                    Citibank, N.A., New York         ABA number: 021-000-089    
    For A/C of: Credit Suisse Capital LLC         Account Number: 30459883

6. Offices:
The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.
The Office of Dealer for the Transaction is: New York

                      Credit Suisse Capital LLC
c/o Credit Suisse Securities (USA) LLC
Eleven Madison Avenue
New York, NY 10010

7. Notices: For purposes of this Confirmation:

                  (a)   Address for notices or communications to Counterparty:  
      Wyndham Worldwide Corporation         22 Sylvan Way
Parsippany, NY 07054         Attention: Vice President, Treasury        
Telephone No.: (973) 753-7703         Facsimile No.: (973) 753-6730
 
                (b)   Address for notices or communications to Dealer:        
Credit Suisse Capital LLC
c/o Credit Suisse Securities (USA) LLC
Eleven Madison Avenue
New York, NY 10010         Attn: Senior Legal Officer         Telephone:
(212) 538-2616

8



--------------------------------------------------------------------------------



 



                      Facsimile: (212) 325-8036
 
                    With a copy to:
 
                    Credit Suisse Securities (USA) LLC
One Madison Avenue, 8th Floor
New York, New York 10010
 
                    For payments and deliveries:
Attn: Debbye Turnbull-Philip
Telephone: (212) 538-3604
Facsimile: (212) 325-8175
 
                    For all other communications:
Attn: Equity Derivatives Documentation
Telephone: (212) 538-6040
Facsimile: (917) 326-2660

8. Representations and Warranties of Counterparty
The representations and warranties made by Counterparty pursuant to the
Underwriting Agreement are true and correct and are hereby deemed to be repeated
to Dealer as if set forth herein. Counterparty hereby further represents and
warrants to Dealer that:

  (a)   Counterparty has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of this Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Counterparty’s part; and this Confirmation has been duly and
validly executed and delivered by Counterparty and constitutes its valid and
binding obligation, enforceable against Counterparty in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.     (b)   Neither the execution and delivery of this Confirmation nor
the incurrence or performance of obligations of Counterparty hereunder will
conflict with or result in a breach of the certificate of incorporation or
by-laws (or any equivalent documents) of Counterparty, or any applicable law or
regulation, or any order, writ, injunction or decree of any court or
governmental authority or agency, or any agreement or instrument to which
Counterparty or any of its subsidiaries is a party or by which Counterparty or
any of its subsidiaries is bound or to which Counterparty or any of its
subsidiaries is subject, or constitute a default under, or result in the
creation of any lien under, any such agreement or instrument.     (c)   No
consent, approval, authorization, or order of, or filing with, any governmental
agency or body or any court is required in connection with the execution,
delivery or performance by Counterparty of this Confirmation, except such as
have been obtained or made and such as may be required under the Securities Act
of 1933, as amended (the “Securities Act”) or state securities laws.     (d)  
Counterparty is not and will not be required to register as an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.

9



--------------------------------------------------------------------------------



 



  (e)   It is an “eligible contract participant” (as such term is defined in
Section 1a(12) of the Commodity Exchange Act, as amended (the “CEA”)) because
one or more of the following is true:         Counterparty is a corporation,
partnership, proprietorship, organization, trust or other entity and:

  (A)   Counterparty has total assets in excess of USD 10,000,000;     (B)   the
obligations of Counterparty hereunder are guaranteed, or otherwise supported by
a letter of credit or keepwell, support or other agreement, by an entity of the
type described in Section 1a(12)(A)(i) through (iv), 1a(12)(A)(v)(I),
1a(12)(A)(vii) or 1a(12)(C) of the CEA; or     (C)   Counterparty has a net
worth in excess of USD 1,000,000 and has entered into this Agreement in
connection with the conduct of Counterparty’s business or to manage the risk
associated with an asset or liability owned or incurred or reasonably likely to
be owned or incurred by Counterparty in the conduct of Counterparty’s business.

  (f)   Counterparty is not, on the date hereof, in possession of any material
non-public information with respect to Counterparty.     (g)   No state or local
(including, for the avoidance of doubt, jurisdictions outside the United States)
law, rule, regulation or regulatory order applicable to the Shares or
Counterparty (including without limitation any such law, regulation or order
regulating the gaming business or the consumer financing business, but excluding
Federal securities laws) (“Applicable State Share Ownership Law”) would give
rise to any reporting or registration obligations or other requirements on
Dealer or its affiliates (including obtaining prior approval from any person or
entity), or would result in an adverse effect on Dealer or its affiliates,
(each, an “Ownership Obligation”), as a consequence of Dealer and its affiliates
collectively holding the power to vote Shares in excess of any threshold amount
that is less than 10% of the number of Shares outstanding; and no Applicable
State Share Ownership Law imposes any Ownership Obligation by any method other
than counting the number of Shares which a person holds the power to vote.    
(h)   Counterparty does not hold any license to operate a gaming business in any
jurisdiction (including without limitation any jurisdiction outside the United
States) other than Puerto Rico, and Counterparty is not subject to regulation
under any law, rule, regulation or regulatory order relating to the gaming
business of any jurisdiction (including without limitation jurisdictions outside
the United States) other than under the gaming regulations issued by the
Commonwealth of Puerto Rico Tourism Company.

9. Other Provisions:

  (a)   Opinions. Counterparty shall deliver to Dealer an opinion of counsel,
dated as of the Trade Date, with respect to the matters set forth in Sections
8(a) through (c) of this Confirmation.     (b)   Repurchase Notices.
Counterparty shall, on any day on which Counterparty effects any repurchase of
Shares, promptly give Dealer a written notice of such repurchase (a “Repurchase
Notice”) on such day if following such repurchase, the number of outstanding
Shares as determined on such day is (i) less than 155 million (in the case of
the first such notice) or (ii) thereafter more than 19 million less than the
number of Shares included in the immediately preceding Repurchase Notice.
Counterparty agrees to indemnify and hold harmless Dealer and its affiliates and
their respective officers, directors, employees, affiliates, advisors, agents
and controlling persons (each, an

10



--------------------------------------------------------------------------------



 



      “Indemnified Person”) from and against any and all losses (including
losses relating to Dealer’s hedging activities as a consequence of becoming, or
of the risk of becoming, a Section 16 “insider”, including without limitation,
any forbearance from hedging activities or cessation of hedging activities and
any losses in connection therewith with respect to this Transaction), claims,
damages, judgments, liabilities and expenses (including reasonable attorney’s
fees), joint or several, to which an Indemnified Person may become subject, as a
result of Counterparty’s failure to provide Dealer with a Repurchase Notice on
the day and in the manner specified in this paragraph, and to reimburse, within
30 days, upon written request, each of such Indemnified Persons for any
reasonable legal or other expenses incurred in connection with investigating,
preparing for, providing testimony or other evidence in connection with or
defending any of the foregoing. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against the Indemnified Person as a result of Counterparty’s failure to
provide Dealer with a Repurchase Notice in accordance with this paragraph, such
Indemnified Person shall promptly notify Counterparty in writing, and
Counterparty, upon request of the Indemnified Person, shall retain counsel
reasonably satisfactory to the Indemnified Person to represent the Indemnified
Person and any others Counterparty may designate in such proceeding and shall
pay the fees and expenses of such counsel related to such proceeding.
Counterparty shall not be liable for any settlement of any proceeding
contemplated by this paragraph that is effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
Counterparty agrees to indemnify any Indemnified Person from and against any
loss or liability by reason of such settlement or judgment. Counterparty shall
not, without the prior written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding contemplated by this
paragraph that is in respect of which any Indemnified Person is or could have
been a party and indemnity could have been sought hereunder by such Indemnified
Person, unless such settlement includes an unconditional release of such
Indemnified Person from all liability on claims that are the subject matter of
such proceeding on terms reasonably satisfactory to such Indemnified Person. If
the indemnification provided for in this paragraph is unavailable to an
Indemnified Person or insufficient in respect of any losses, claims, damages or
liabilities referred to therein, then Counterparty hereunder, in lieu of
indemnifying such Indemnified Person thereunder, shall contribute to the amount
paid or payable by such Indemnified Person as a result of such losses, claims,
damages or liabilities. The remedies provided for in this paragraph (b) are not
exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Party at law or in equity. The indemnity and
contribution agreements contained in this paragraph shall remain operative and
in full force and effect regardless of the termination of this Transaction.    
(c)   Regulation M; Counterparty Purchases. (i) Counterparty is not on the Trade
Date engaged in a distribution, as such term is used in Regulation M under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), of any
securities of Counterparty, other than the distribution of the Convertible
Notes. Counterparty shall not, until the second Scheduled Trading Day
immediately following the Effective Date, engage in any such distribution.      
  (ii) On the Trade Date, neither Counterparty nor any “affiliate” or
“affiliated purchaser” (each as defined in Rule 10b-18 of the Exchange Act
(“Rule 10b-18”)) shall directly or indirectly (including, without limitation, by
means of any cash-settled or other derivative instrument other than the
Transaction or any other substantially similar transactions that are entered
into by Counterparty contemporaneously with the Transaction) purchase, offer to
purchase, place any bid or limit order that would effect a purchase of, or
commence any tender offer relating to, any Shares (or an equivalent interest,
including a unit of beneficial interest in a trust or limited partnership or a
depository share) or any security convertible into or exchangeable or
exercisable for Shares.

11



--------------------------------------------------------------------------------



 



  (d)   No Manipulation. Counterparty is not entering into this Transaction to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for the Shares) or otherwise in violation of the Exchange Act.  
  (e)   Transfer or Assignment. (i) Counterparty shall have the right to
transfer or assign its rights and obligations hereunder with respect to all, but
not less than all, of the Options hereunder (such Options, the “Transfer
Options”); provided that such transfer or assignment shall be subject to
reasonable conditions that Dealer may impose, including but not limited, to the
following conditions:

(A) With respect to any Transfer Options, Counterparty shall not be released
from its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(m) or 9(q) of this Confirmation;
(B) Any Transfer Options shall only be transferred or assigned to a third party
that is a United States person (as defined in the Internal Revenue Code of 1986,
as amended);
(C) Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to, an
undertaking with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty, as are requested and
reasonably satisfactory to Dealer;
(D) Dealer will not, as a result of such transfer and assignment, be required to
pay the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Dealer would have been required to pay to
Counterparty in the absence of such transfer and assignment;
(E) An Event of Default, Potential Event of Default or Termination Event will
not occur as a result of such transfer and assignment;
(F) Without limiting the generality of clause (B), Counterparty shall cause the
transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and
(G) Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

      (ii) If (1) the Section 16 Percentage exceeds 8.0%, (2) the Option Equity
Percentage exceeds 14.5% or (3) the Share Amount exceeds the Applicable Limit,
Dealer may, without Counterparty’s consent, transfer or assign all or any part
of its rights or obligations under the Transaction to any Qualified Third Party
in order to reduce (1) the Section 16 Percentage to equal to or less than 8.0%
(but not less than 7%), (2) the Option Equity Percentage to equal to or less
than 14.5% (but not less than 13.5%) and (3) the Share Amount to equal to or
less than the Applicable Limit (but not less than the Applicable Limit minus 1%
of the number of Shares then outstanding). “Qualified Third Party” means any
third party with a rating for its long term, unsecured and unsubordinated
indebtedness equal to or better than the lesser of (1) the credit rating of
Dealer at the time of the transfer and (2) A- by Standard and Poor’s Rating
Group, Inc. or its successor (“S&P”), or A3 by Moody’s Investor Service, Inc.
(“Moody’s”) or, if either S&P or Moody’s ceases to rate such debt, at least an
equivalent rating or better by a substitute agency rating mutually agreed by
Counterparty and Dealer. If after Dealer’s

12



--------------------------------------------------------------------------------



 



      commercially reasonable efforts, Dealer is unable to effect such a
transfer or assignment on pricing terms reasonably acceptable to Dealer and
within a time period reasonably acceptable to Dealer of a sufficient number of
Options to reduce (1) the Section 16 Percentage to 8.0% or less, (2) the Option
Equity Percentage to 14.5% or less and (3) the Share Amount to the Applicable
Limit or less, Dealer may designate any Exchange Business Day as an Early
Termination Date with respect to a portion (the “Terminated Portion”) of this
Transaction, such that (1) the Section 16 Percentage following such partial
termination will be equal to or less than 8.0% (but not less than 7%), (2) the
Option Equity Percentage following such partial termination will be equal to or
less than 14.5% (but not less than 13.5%) and (3) the Share Amount following
such partial termination will be equal to or less than the Applicable Limit (but
not less than the Applicable Limit minus 1% of Shares then outstanding). In the
event that Dealer so designates an Early Termination Date with respect to a
portion of this Transaction, a payment shall be made pursuant to Section 6 of
the Agreement as if (1) an Early Termination Date had been designated in respect
of a Transaction having terms identical to this Transaction and a Number of
Options equal to the Terminated Portion, (2) Counterparty shall be the sole
Affected Party with respect to such partial termination and (3) such Transaction
shall be the only Terminated Transaction. The “Section 16 Percentage” as of any
day is the fraction, expressed as a percentage, (A) the numerator of which is
the number of Shares that Dealer, each person subject to aggregation of Shares
with Dealer under Section 13 or Section 16 of the Exchange Act and rules
promulgated thereunder and any “group,” as such term is defined in such
Section 13 and Rules, of which Dealer or any such person is a member or may be
deemed a member (collectively, the “Dealer Group”) directly or indirectly
beneficially own (as defined under Section 13 of the Exchange Act and rules
promulgated thereunder) and (B) the denominator of which is the number of Shares
outstanding. The “Option Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the sum of (x) the
product of the Number of Options and the Option Entitlement and (y) the
aggregate number of Shares underlying any other call option transaction sold by
Dealer to Counterparty, and (B) the denominator of which is the number of Shares
outstanding. The “Share Amount” as of any day is the number of Shares that
Dealer, Dealer Group or any person whose ownership position would be aggregated
with that of Dealer or Dealer Group (Dealer, Dealer Group or any such person, a
“Dealer Person”) under Section 203 of the Delaware General Corporation Law (the
“DGCL Takeover Statute”) or under any other law, rule, regulation or regulatory
order of any jurisdiction (including without limitation jurisdictions outside
the United States) that for any reason becomes applicable to ownership of Shares
after the Trade Date (“Applicable Laws”), owns, beneficially owns,
constructively owns, controls, holds the power to vote or otherwise meets a
relevant definition of ownership of under the Applicable Laws, as determined by
Dealer in its reasonable discretion. The “Applicable Limit” means (x) the
minimum number of Shares that would give rise to reporting or registration
obligations or other requirements (including obtaining prior approval from any
person or entity) of a Dealer Person, or would result in an adverse effect on a
Dealer Person, under the Applicable Laws, as determined by Dealer in its
reasonable discretion, minus (y) 2% of the number of Shares outstanding.        
(iii) Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or to make or receive any
payment in cash, and otherwise to perform Dealer’s obligations in respect of
this Transaction and any such designee may assume such obligations. Dealer shall
be discharged of its obligations to Counterparty to the extent of any such
performance.     (f)   Role of Agent. Credit Suisse Securities (USA) LLC, in its
capacity as Agent, will be responsible for (A) effecting this Transaction,
(B) issuing all required confirmations and

13



--------------------------------------------------------------------------------



 



      statements to Dealer and Counterparty, (C) maintaining books and records
relating to this Transaction in accordance with its standard practices and
procedures and in accordance with applicable law and (D) unless otherwise
requested by Counterparty, receiving, delivering, and safeguarding
Counterparty’s funds and any securities in connection with this Transaction, in
accordance with its standard practices and procedures and in accordance with
applicable law.       (i) Agent is acting in connection with this Transaction
solely in its capacity as Agent for Dealer and Counterparty pursuant to
instructions from Dealer and Counterparty. Agent shall have no responsibility or
personal liability to Dealer or Counterparty arising from any failure by Dealer
or Counterparty to pay or perform any obligations hereunder, or to monitor or
enforce compliance by Dealer or Counterparty with any obligation hereunder,
including, without limitation, any obligations to maintain collateral. Each of
Dealer and Counterparty agrees to proceed solely against the other to collect or
recover any securities or monies owing to it in connection with or as a result
of this Transaction. Agent shall otherwise have no liability in respect of this
Transaction hereunder, by guaranty, endorsement or otherwise, except for its
gross negligence or willful misconduct in performing its duties as Agent.      
(ii) Any and all notices, demands, or communications of any kind relating to
this Transaction between Dealer and Counterparty shall be transmitted
exclusively through Agent at the following address:

Credit Suisse Capital LLC
c/o Credit Suisse Securities (USA) LLC
Eleven Madison Avenue
New York, NY  10010
Attn: Senior Legal Officer
Telephone:  (212) 538-2616
Facsimile:  (212) 325-8036
With a copy to:
Credit Suisse Securities (USA) LLC
One Madison Avenue, 8th Floor
New York, New York 10010
For payments and deliveries:
Attn: Debbye Turnbull-Philip
Telephone:  (212) 538-3604
Facsimile:  (212) 325-8175
For all other communications:
Attn: Equity Derivatives Documentation
Telephone: (212) 538-6040
Facsimile: (917) 326-2660

      (iii) The date and time of the Transaction evidenced hereby will be
furnished by the Agent to Dealer and Counterparty upon written request.        
(iv) The Agent will furnish to Counterparty upon written request a statement as
to the source and amount of any remuneration received or to be received by the
Agent in connection with the Transaction evidenced hereby.         (v) Dealer
and Counterparty each represents and agrees (A) that this Transaction is not
unsuitable for it in the light of such party’s financial situation, investment
objectives and needs and (B) that it is entering into this Transaction in
reliance upon such tax, accounting, regulatory, legal and financial advice as it
deems necessary and not upon any view expressed by the other or the Agent.

14



--------------------------------------------------------------------------------



 



  (g)   Dividends. If at any time during the period from and including the
Effective Date, to but excluding the Expiration Date, (i) an ex-dividend date
for a regular quarterly cash dividend occurs with respect to the Shares (an
“Ex-Dividend Date”), and that dividend is less than the Regular Dividend on a
per Share basis or (ii) if no Ex-Dividend date for a regular quarterly cash
dividend occurs with respect to the Shares in any quarterly dividend period of
Counterparty, then the Calculation Agent will make a corresponding adjustment to
any one or more of the Strike Price, Number of Options, Option Entitlement
and/or any other variable relevant to the exercise, settlement or payment for
the Transaction to preserve the fair value of the Options to Dealer after taking
into account such dividend or lack thereof. “Regular Dividend” shall mean USD
0.04 per Share per quarter. Upon any adjustment to the Initial Dividend
Threshold (as defined in the Supplemental Indenture) for the Convertible Notes
pursuant to Section 4.08(b) of the Supplemental Indenture, the Calculation Agent
will make a corresponding adjustment to the Regular Dividend for the
Transaction.     (h)   Additional Termination Events.         (i)
Notwithstanding anything to the contrary in this Confirmation if an event of
default with respect to Counterparty shall occur under the terms of the
Convertible Notes as set forth in Section 5.01 of the Supplemental Indenture or
Section 7.01 of the Base Indenture (as modified by Section 5.01 of the
Supplemental Indenture), which event of default results in acceleration of
Counterparty’s payment obligation under the Convertible Notes pursuant to the
terms of the Indenture, then (A) an Additional Termination Event shall be deemed
to occur with respect to the Transaction, (B) Counterparty shall be deemed to be
the sole Affected Party and the Transaction shall be the sole Affected
Transaction and (C) Dealer shall be the party entitled to designate an Early
Termination Date pursuant to Section 6(b) of the Agreement.         (ii)
Notwithstanding anything to the contrary in this Confirmation, if any
Convertible Notes cease to be outstanding in accordance with their terms
pursuant to Article 3 of the Supplemental Indenture, then an Additional
Termination Event shall be deemed to occur and an Early Termination Date shall
be deemed to have been designated pursuant to Section 6(b) of the Agreement with
respect to a portion of this Transaction corresponding to such Convertible
Notes. In the event that such an Early Termination is deemed to have been
designated with respect to a portion of this Transaction, a payment shall be
made pursuant to Section 6 of the Agreement as if (A) an Early Termination Date
had been designated in respect of a Transaction having terms identical to this
Transaction and a Number of Options equal to the number of such Convertible
Notes, (B) Counterparty shall be the sole Affected Party with respect to such
partial termination and (C) such terminated portion of this Transaction shall be
the only Terminated Transaction.         (iii) Notwithstanding anything to the
contrary in this Confirmation, the giving of any Notice of Exercise shall
constitute an Additional Termination Event hereunder with respect to the number,
if any, of Exercisable Options specified in such Notice of Exercise as
corresponding to a conversion of Convertible Notes pursuant to Section 4.07 of
the Supplemental Indenture. Upon receipt of any such notice, Dealer shall
designate an Exchange Business Day as an Early Termination Date, with respect to
the portion of this Transaction corresponding to the number of such Exercisable
Options so specified. Any payment hereunder with respect to such termination
shall be calculated pursuant to Section 6 of the Agreement; provided that for
the purposes of such calculation, (A) Counterparty shall be the sole Affected
Party with respect to such Additional Termination Event, (B) Dealer shall be the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement, and (C) for the avoidance of doubt, in determining the amount
payable pursuant to Section 6 of the Agreement, the Calculation Agent, acting in
a commercially reasonable manner, (i) shall take into account the time value of
this Transaction to the Expiration Date and (ii) shall not take into account any
adjustments to the Option Entitlement that result from corresponding adjustments
to the

15



--------------------------------------------------------------------------------



 



      Conversion Rate pursuant to Section 4.07 of the Supplemental Indenture;
provided further that (A) in case of a partial termination, an Early Termination
Date shall be designated in respect of a Transaction having terms identical to
this Transaction and a Number of Options equal to the terminated portion and
such Transaction shall be the only Terminated Transaction; (B) any amount
payable by Dealer to Counterparty shall be satisfied solely by delivery by
Dealer to Counterparty of cash in an amount calculated pursuant to Section 6
determined by the Calculation Agent in a commercially reasonable manner; and
(C) the amount of cash deliverable in respect of such early termination by
Dealer to Counterparty shall not be greater than the product of (x) the
Applicable Percentage and (y) the excess of (a) the Settlement Amount (as
defined in the Supplemental Indenture) with respect to the corresponding
Convertible Notes (including the Cash Make-Whole Premium (as defined in the
Supplemental Indenture) resulting from any adjustment set forth in Section 4.07
of the Supplemental Indenture) over (b) the aggregate principal amount of the
corresponding Convertible Notes, as determined by the Calculation Agent in a
commercially reasonable manner.     (i)   Amendments to Equity Definitions.
(i) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii)(1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”         (ii) Section 12.9(b)(i) of the Equity Definitions is
hereby amended by (1) replacing “either party may elect” with “Dealer may elect”
and (2) replacing “notice to the other party” with “notice to Counterparty” in
the first sentence of such section.     (j)   Setoff. Neither party shall have
the right to set off any obligation that it may have to the other party under
this Transaction against any obligation such other party may have to it, whether
arising under the Agreement, this Confirmation or any other agreement between
the parties hereto, by operation of law or otherwise.     (k)   Governing Law.
New York law (without reference to choice of law doctrine).     (l)   Waiver of
Jury Trial. Each party waives, to the fullest extent permitted by applicable
law, any right it may have to a trial by jury in respect of any suit, action or
proceeding relating to this Transaction. Each party (i) certifies that no
representative, agent or attorney of either party has represented, expressly or
otherwise, that such other party would not, in the event of such a suit, action
or proceeding, seek to enforce the foregoing waiver and (ii) acknowledges that
it and the other party have been induced to enter into this Transaction, as
applicable, by, among other things, the mutual waivers and certifications
provided herein.     (m)   Registration. Counterparty hereby agrees that if, in
the good faith reasonable judgment of Dealer, the Shares (“Hedge Shares”)
acquired by Dealer for the purpose of hedging its obligations pursuant to this
Transaction cannot be sold in the public market by Dealer without registration
under the Securities Act, Counterparty shall, at its election, either (i) in
order to allow Dealer to sell the Hedge Shares in a registered offering, make
available to Dealer an effective registration statement under the Securities Act
and enter into an agreement, in form and substance satisfactory to Dealer,
substantially in the form of an underwriting agreement for a registered
secondary offering; provided, however, that if Dealer, in its sole reasonable
discretion, is not satisfied with access to due diligence materials, the results
of its due diligence investigation, or the procedures and documentation for the
registered offering referred to above, then clause (ii) or clause (iii) of this
paragraph shall apply at the election of Counterparty, (ii) in order to allow
Dealer to sell the Hedge Shares in a private placement, enter into a private
placement agreement substantially similar to private placement purchase
agreements customary for private

16



--------------------------------------------------------------------------------



 



      placements of equity securities, in form and substance satisfactory to
Dealer (in which case, the Calculation Agent shall make any adjustments to the
terms of this Transaction that are necessary, in its reasonable judgment, to
compensate Dealer for any discount from the public market price of the Shares
incurred on the sale of Hedge Shares in a private placement), or (iii) purchase
the Hedge Shares from Dealer at the Reference Price on such Exchange Business
Days, and in the amounts, requested by Dealer.     (n)   Tax Disclosure.
Effective from the date of commencement of discussions concerning the
Transaction, Counterparty and each of its employees, representatives, or other
agents may disclose to any and all persons, without limitation of any kind, the
tax treatment and tax structure of the Transaction and all materials of any kind
(including opinions or other tax analyses) that are provided to Counterparty
relating to such tax treatment and tax structure.     (o)   Right to Extend. 
Dealer may postpone, in whole or in part, any Settlement Date or any other date
of valuation or payment by Dealer or add additional Settlement Dates or any
other date of valuation or payment, with respect to some or all of the Options
hereunder, if Dealer reasonably determines, in its discretion, that such
extension is reasonably necessary or appropriate to enable Dealer to effect
purchases or sales of Shares in connection with its hedging or hedge unwind
activity hereunder in a manner that would, if Dealer were Counterparty or an
agent of Counterparty, be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer.     (p)   Securities Contract; Swap Agreement. The parties hereto
intend for: (a) the Transaction to be a “securities contract” and a “swap
agreement” as defined in the Bankruptcy Code (Title 11 of the United States
Code) (the “Bankruptcy Code”), and the parties hereto to be entitled to the
protections afforded by, among other Sections, Sections 362(b)(6), 362(b)(17),
546(e), 546(g), 555 and 560 of the Bankruptcy Code; (b) a party’s right to
liquidate the Transaction and to exercise any other remedies upon the occurrence
of any Event of Default under the Agreement with respect to the other party to
constitute a “contractual right” as described in the Bankruptcy Code; and
(c) each payment and delivery of cash or other property hereunder to constitute
a “margin payment” or “settlement payment” and a “transfer” as defined in the
Bankruptcy Code.     (q)   Additional Provisions. As promptly as reasonably
practicable following the occurrence of any event that results in or could
reasonably be expected to result in any adjustment or adjustments pursuant to
the Indenture, Counterparty shall notify the Calculation Agent of such event;
and once the adjustment or adjustments to be made to the terms of the Indenture
in respect of such event have been determined, Counterparty shall immediately
notify the Calculation Agent in writing of the details of such adjustment or
adjustments. Counterparty covenants and agrees that, as promptly as practicable
following the public announcement of any consolidation, merger and binding share
exchange to which Counterparty is a party, or any sale of all or substantially
all of Counterparty’s assets, in each case pursuant to which the Shares will be
converted into cash, securities or other property, Counterparty shall notify
Dealer in writing of the types and amounts of consideration that holders of
Shares have elected to receive upon consummation of such transaction or event
(the date of such notification, the “Consideration Notification Date”); provided
that in no event shall the Consideration Notification Date be later than the
date on which such transaction or event is consummated.     (r)   Early Unwind.
In the event the sale by Counterparty of the Convertible Notes is not
consummated with the Underwriters pursuant to the Underwriting Agreement for any
reason by the close of business in New York on May 19, 2009 (or such later date
as agreed upon by the parties, which in no event shall be later than May 22,
2009) (May 19, 2009 or such later date being the “Closing Date”), or, with
respect to any Additional Convertible Notes, on the settlement date for the
Option Securities pursuant to Section 3

17



--------------------------------------------------------------------------------



 



      of the Underwriting Agreement (the “Additional Closing Date,” and the
Closing Date or the Additional Closing Date, as applicable, the “Early Unwind
Date”), the Transaction (or, with respect to any Additional Convertible Notes,
the Additional Options) shall automatically terminate (the “Early Unwind”), on
the Early Unwind Date and (i) the Transaction (or, with respect to any
Additional Convertible Notes, the Additional Options) and all of the respective
rights and obligations of Dealer and Counterparty under the Transaction or the
Additional Options, as applicable, shall be cancelled and terminated and
(ii) Counterparty shall deliver to Dealer, other than in cases involving a
breach of the Underwriting Agreement by the Underwriters, either an amount in
cash equal to the aggregate amount of costs and expenses relating to the
unwinding of Dealer’s hedging activities in respect of the Transaction or the
Additional Options, as applicable, (including market losses incurred in
reselling any Shares purchased by Dealer or its affiliates in connection with
such hedging activities, unless Counterparty agrees to purchase any such Shares
at the cost at which Dealer purchased such Shares), but after giving effect to
any gains experienced by Dealer (such net amount, the “Cash Amount”). Following
such termination, cancellation and payment, each party shall be released and
discharged by the other party from and agrees not to make any claim against the
other party with respect to any obligations or liabilities of either party
arising out of and to be performed in connection with the Transaction or the
Additional Options, as applicable, either prior to or after the Early Unwind
Date.

18



--------------------------------------------------------------------------------



 



          Counterparty hereby agrees (a) to check this Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Credit Suisse Capital LLC, c/o Credit Suisse Securities
(USA) LLC, 11 Madison Avenue, New York, NY 10010-3629, Facsimile No.
(212) 325-8036.

            Very truly yours,


Credit Suisse Capital LLC
      By:   /s/ Bik Kwan Chung        Name:   Bik Kwan Chung        Title:  
Authorized Signatory        Credit Suisse Securities (USA) LLC, as Agent
      By:   /s/ Shui Wong        Name:   Shui Wong        Title:   Authorized
Signatory     

Accepted and confirmed
as of the Trade Date:
Wyndham Worldwide Corporation

         
By:
  /s/ Stephen P. Holmes
 
    Authorized Signatory     Name: Stephen P. Holmes
            Chairman and Chief Executive Officer     

 